United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT



      ___________

      No. 05-4426
      ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      *
      v.                              *
                                      *
Thomas N. Johnson,                    *
                                      *
           Appellant.                 *

      ___________
                                            Appeals from the United States
      No. 05-4444                           District Court for the
      ___________                           Western District of Missouri.

United States of America,             *
                                      *
           Appellee,                  *
                                      *
      v.                              *
                                      *
Lamell T. Jones, also known as        *
Larry Story, also known as Larry      *
Gunn, also known as Lamel Jones,      *
                                      *
           Appellant.                 *
                                ________________

                        Submitted: September 26, 2006
                           Filed: December 7, 2006
                               ________________

Before LOKEN, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                            ________________

GRUENDER, Circuit Judge.

       A jury convicted Thomas N. Johnson and Lamell T. Jones on several criminal
counts including conspiring to possess with intent to distribute 50 grams or more of
cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district
court1 sentenced each of them to life in prison. Both Johnson and Jones appeal their
respective convictions, primarily challenging the sufficiency of the evidence. For the
reasons that follow, we affirm the convictions.

I.    BACKGROUND

        At around 1:30 a.m. on December 7, 2003, Kansas City police received
complaints about loud music in the area of 36th Street and Bellaire Avenue. They
dispatched Officers Thomas Miles and Andrew Ritchie to investigate. Officers Miles
and Ritchie approached the area with their vehicle’s windows rolled down in order to
listen for noises. As they drove down Bellaire Avenue, they observed several people
standing near two cars. The officers stopped briefly to tell the group to turn down
their music, then proceeded further down the block. When they reached the end of the
block, Officer Miles observed in his rear-view mirror the headlights of one of



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
the cars move, and both officers heard a loud crash come from the area. Officer Miles
made a U-turn to investigate.

       Upon returning to the scene, Officers Miles and Ritchie observed three men exit
from a green Kia, one of the vehicles apparently involved in the crash that they had
heard. They observed Johnson exit from the driver’s seat of the Kia, Jones exit from
the front passenger area, and a third, unidentified man exit from the rear passenger
door. Officers Miles and Ritchie exited from their vehicle as well. As they
approached on foot, Johnson began to run and did not respond to the officers’ requests
to stop. They pursued Johnson, caught him and subdued him. Officer Miles then
observed Jones reaching into the front passenger area of the Kia. Fearing that he was
reaching for a gun, Officer Miles drew his weapon and instructed Jones to stop. As
Officer Miles approached him, Jones threw a plastic baggie to the ground near Officer
Miles and ran down the street. After a significant foot chase, Officer Miles eventually
caught Jones. The third individual who exited the Kia was never identified or located.

       After learning the identities of Johnson and Jones and discovering outstanding
Kansas City warrants for them, the officers arrested and searched them. On Johnson,
they found a Crown Royal bag containing 37 baggies of marijuana, but he had no
cash. On the other hand, Jones had no drugs on him but carried $3,149.00, mostly in
ten and twenty dollar denominations. The officers also conducted an inventory search
of the Kia before having it towed. In it, they found a plastic bag under the driver’s
seat containing 57.30 grams of crack cocaine and more than sixty .22 caliber bullets
in the trunk. The baggie that Jones had thrown to the ground prior to fleeing from
Officer Miles was later found to contain 4.46 grams of crack cocaine wrapped in eight
plastic baggies.

      At trial, the Government presented expert testimony about street-level narcotics
dealing from an experienced undercover Kansas City police officer. Among other
things, he testified that it is common for street-level dealers to operate in teams of two

                                           -3-
or three, with one person handling the drugs, another the cash, and a third a weapon.
In addition to the expert’s testimony, the Government introduced evidence that each
defendant had prior convictions for selling crack cocaine.

       Johnson and Jones each made a motion for judgment of acquittal under Fed. R.
Crim. P. 29 at the close of the Government’s case-in-chief, and the district court
denied both motions. A jury convicted Johnson on three counts: conspiracy to
possess with intent to distribute 50 grams or more of cocaine base, possession with
intent to distribute 50 grams or more of cocaine base and possession with intent to
distribute marijuana. Johnson does not challenge his conviction on the marijuana
charge. The jury also convicted Jones on three counts stemming from the events of
December 7, 2003: conspiracy to possess with intent to distribute 50 grams or more
of cocaine base, possession with intent to distribute 50 grams or more of cocaine base
for the 57.30 grams of crack cocaine found under the driver’s seat of the car and
possession with intent to distribute cocaine base for the 4.46 grams of crack cocaine
that he threw to the ground.2 After trial, both Johnson and Jones filed written motions
for judgments of acquittal which the district court denied. The district court sentenced
both Johnson and Jones to life in prison pursuant to 21 U.S.C. §§ 841(b)(1)(A) and
851.

       Johnson and Jones appeal the denials of their motions for judgments of
acquittal.3 Johnson asserts that the evidence presented by the Government at trial was
insufficient to support his convictions for conspiracy and possession with intent to
distribute 50 grams or more of crack cocaine. Jones similarly challenges the

      2
       Jones was also convicted for possession with intent to distribute five grams or
more of crack cocaine stemming from an August 20, 2003 traffic stop. Jones does not
challenge his conviction on that count.
      3
        In their motions for judgments of acquittal, both Johnson and Jones
alternatively moved for new trials. Neither appeals the denial of his respective motion
for a new trial.

                                          -4-
sufficiency of the evidence for his conspiracy conviction. In addition, Jones argues
that the charge against him for aiding and abetting possession with intent to distribute
50 grams or more of cocaine base was improper. We address each of these issues in
turn.

II.   DISCUSSION

       We review a district court’s denial of a motion for judgment of acquittal de
novo. United States v. Winston, 456 F.3d 861, 866 (8th Cir. 2006). In doing so, we
view the evidence in the light most favorable to the Government, accepting all
reasonable inferences from the evidence that support the jury’s verdict. Id. We will
uphold the conviction “as long as there is an interpretation of the evidence that would
allow a reasonable-minded jury to find the defendant guilty beyond a reasonable
doubt.” United States v. Peters, 462 F.3d 953, 957 (8th Cir. 2006) (internal quotation
and alterations omitted).

      A. Conspiracy

       In order to convict a defendant on a conspiracy charge, the Government must
prove beyond a reasonable doubt that the defendant “(1) had an agreement to achieve
an illegal purpose, (2) knew of the agreement, and (3) knowingly became part of the
agreement.” Winston, 456 F.3d at 866 (quotation omitted). Either direct or
circumstantial evidence may be used to prove a conspiracy. United States v. Lopez,
443 F.3d 1026, 1030 (8th Cir. 2006) (en banc), cert. denied sub nom. Parra v. United
States, 127 S. Ct. 214 (2006).

      Ample evidence presented in the Government’s case-in-chief supports the
conspiracy convictions against both Johnson and Jones. The arresting officers
observed Johnson in the driver’s seat and Jones in the passenger’s seat of the vehicle
in which the officers later found 57.30 grams of crack cocaine under the driver’s seat.

                                          -5-
The officers also observed a third person in the vehicle at the same time who later left
the scene and was never apprehended. Both Johnson and Jones fled from the police.
See United States v. Dierling, 131 F.3d 722, 731 (8th Cir. 1997) (“Flight from law
enforcement officers can be probative of consciousness of guilt and may further a
conspiracy.”). Before he fled, Jones loitered around the car and attempted to reach
into the front passenger-side area. When Officer Miles ordered Jones to move away
from the vehicle, he saw Jones throw a baggie to the ground. The baggie was later
found to contain 4.46 grams of crack cocaine packaged in eight smaller baggies. In
addition to this evidence, Johnson and Jones had each been convicted before on crack-
related offenses. The Government introduced these convictions pursuant to Fed. R.
Evid. 404(b), an issue not challenged here, and they are probative of knowledge of the
conspiracy and intent. See United States v. Adams, 401 F.3d 886, 894 (8th Cir. 2005)
(noting that prior convictions for possessing or distributing drugs are relevant to show
knowledge and intent in a charge of conspiracy to distribute drugs), cert. denied sub
nom. Parker v. United States, 126 S. Ct. 492 (2005).

       A search revealed that Johnson carried distribution-quantities of marijuana on
him, packaged for resale, but he had no cash. On Jones, the police found $3,149.00
in mostly ten and twenty dollar bills, but he had no drugs. To explain this evidence,
the Government presented expert testimony, the admissibility of which is not
challenged here, establishing that it is common for street-level drug dealing operations
to use three-man teams where one handles the drugs, one handles the money, and one
carries a gun. The expert accounted for this separation of functions in street-level
drug dealing by identifying a popular misconception among drug dealers that as long
as the same individual does not handle both the drugs and the money in a drug
transaction, then no prosecutable drug sale has occurred. The expert also testified that
street-level dealers commonly make ten and twenty dollar transactions and, as a result,
carry large quantities of ten and twenty dollar bills. He went on to explain that the
large amounts of cash carried by drug dealers often require the presence of weapons
for security purposes.


                                          -6-
       In sum, the evidence presented by the Government, construed in its favor,
supports a reasonable inference that Johnson, Jones and the unidentified third
individual were acting as a street-level drug-dealing team as described by the
Government’s expert. Consequently, the evidence presented by the Government is
sufficient for a reasonable jury to have concluded beyond a reasonable doubt that
Johnson and Jones conspired to possess with intent to distribute more than 50 grams
of crack cocaine.

      B.   Possession with Intent to Distribute

           1.       Johnson

       This evidence is also sufficient to prove that Johnson possessed with intent to
distribute the 57.30 grams of crack cocaine. Johnson only challenges the sufficiency
of the evidence with respect to the possession element of this charge. To prove
possession, the Government may show that Johnson constructively possessed the
57.30 grams of crack cocaine. United States v. Flores, 362 F.3d 1030, 1036 (8th Cir.
2004). To prove constructive possession, the Government must show that Johnson
had “knowledge and ownership, dominion, or control over the contraband itself, or
dominion over the vehicle in which the contraband is concealed.” Id. (internal
quotation and alterations omitted). Johnson’s presence in the driver’s seat of the car
is probative of his control over the crack cocaine found under that seat. See id. It is
also a reasonable inference, favorable to the jury’s verdict, that Johnson fled from the
police in order to physically distance himself from the crack cocaine under the driver’s
seat; thus, his flight is probative of his knowledge. In light of the expert’s testimony
about street-level drug dealing arrangements, it was reasonable for the jury to find that
Johnson knew of and controlled the crack cocaine since he had marijuana on him and
no cash, yet Jones had a significant amount of cash on him and no drugs. From all of
this evidence, a reasonable jury could have concluded beyond a reasonable doubt that

                                          -7-
Johnson possessed the 57.30 grams of crack cocaine found beneath the driver’s seat
of the Kia.

       Alternatively, the jury could have reasonably determined that Johnson and
Jones jointly possessed the 57.30 grams of crack cocaine. United States v. Cawthorn,
429 F.3d 793, 798 (8th Cir. 2005) (“[P]ossession need not be exclusive, but may be
joint.”), petition for cert. filed (U.S. May 25, 2006) (No. 05-11273). As discussed, the
Government presented evidence from which the jury could have reasonably inferred
that Johnson and Jones were operating as a street-level drug dealing team. The 57.30
grams of crack cocaine under Johnson’s seat was reasonably accessible to both men,
and both ultimately fled from the area of the vehicle. On this evidence, a reasonable
jury could have concluded beyond a reasonable doubt that Johnson and Jones jointly
had knowledge, ownership, dominion and control over the 57.30 grams of crack
cocaine in the car.

           2.       Jones

       Next, Jones argues that his conviction for aiding and abetting possession with
intent to distribute 50 grams or more of cocaine base is improper for two reasons.
First, Jones asserts that Johnson was not charged as a principal in the underlying
offense. This argument is factually wrong. In Count III of the superseding
indictment, both Johnson and Jones were charged with the principal offense of
possession with intent to distribute 50 grams or more of cocaine base as well as aiding
and abetting each other. Second, Jones argues that he was convicted in Count IV for
the same offense as in Count III: possession with intent to distribute 50 grams or
more of crack cocaine. Jones is incorrect here as well. The superseding indictment,
jury instructions, verdict form and criminal judgment all show that Count IV charged
Jones with possession with intent to distribute crack cocaine, with no reference to
quantity. As the Government argued at trial, this charge was based on Jones’s
possession of the 4.46 grams of crack cocaine that he discarded in front of Officer
Miles. Jones’s second argument therefore also fails for want of a correct premise.

                                          -8-
       Jones also challenges the sufficiency of the evidence supporting his conviction
on Count IV. The 4.46 grams of crack cocaine packaged in eight smaller baggies that
Officer Miles saw Jones throw down, his flight from Officer Miles and the large sum
of small bills found on him at the time of his arrest on December 7, 2003 is more than
sufficient evidence on which a reasonable jury could have found Jones guilty beyond
a reasonable doubt for possession with intent to distribute the 4.46 grams of crack
cocaine. See, e.g., United States v. White, 969 F.2d 681, 684 (8th Cir. 1992) (holding
similar evidence sufficient to sustain a jury verdict of possession with intent to
distribute cocaine).

       Finally, it is Eighth Circuit policy not to address issues raised by a defendant
in pro se filings with this Court when he is represented by counsel. United States v.
Halverson, 973 F.2d 1415, 1417 (8th Cir. 1992) (per curiam). Nevertheless, we have
reviewed Jones’s pro se filing and find his additional arguments unpersuasive.

III.   CONCLUSION

       For the foregoing reasons, we affirm the convictions of Johnson and Jones.

                       ______________________________




                                         -9-